Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147176                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHIGAN ASSOCIATION OF                                                                                David F. Viviano,
  CHIROPRACTORS a/k/a CHIROPRACTORS                                                                                  Justices
  ASSOCIATION OF MICHIGAN and TOBY
  A. MITCHELL, D.C.,
            Plaintiffs-Appellees,
  v                                                                SC: 147176
                                                                   COA: 304736
                                                                   Ingham CC: 09-000752-CK
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
           p0521
                                                                              Clerk